Citation Nr: 0334327	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  93-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a pilonidal cystectomy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.  

This appeal arose from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO) which implemented a January 
1992 decision of the Board of Veterans Appeals (the Board) 
which granted service connection for postoperative residuals 
of incision and drainage of a pilonidal cyst.  The RO 
assigned a noncompensable disability rating; the veteran 
appealed the assigned rating.  In a March 1995 decision, the 
Board denied an increased (compensable) disability rating.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).

In February 1997, the Court vacated the Board's March 1995 
decision and remanded the case for further proceedings.  In 
May 1998, following additional development, the RO increased 
the assigned disability rating to 10 percent disabling.  The 
case was returned to the Board.

By decision dated in June 1999, the Board denied the 
veteran's claim.  The veteran appealed to the Court.  In a 
May 2001 Order, the Court vacated the June 1999 decision and 
remanded the veteran's claim to the Board.  The sole stated 
reason for the remand was the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

By decision dated in May 2002, the Board denied the veteran's 
claim.  The veteran duly appealed the Board's decision to the 
Court.  In August 2003, the Court granted a Joint Motion to 
vacate the Board's decision and to remand the matter for 
readjudication.  The Joint Motion for Remand indicated that 
the May 2002 Board decision failed to provide adequate 
reasons and bases for its determination that VA complied with 
the notice requirements of 38 U.S.C. § 5103(a).  The case is 
again before the Board.



REMAND

Reasons for Remand

The VCAA

As discussed in the Introduction above, this case has been 
remanded by the Court on two occasions based on joint motions 
for remand which perceived lack of complete compliance with 
the provisions of the VCAA, as interpreted by the Court.

In pertinent part, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of such notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].   

In light of the Joint Motion for Remand, the Board has 
concluded that the veteran has not received notice which 
fully complies with the VCAA and Quartuccio.

A recent decision of the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board additionally observes  that in a decision 
promulgated on September 22, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
found that the 30 day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, VBA must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Rating criteria amendment

The veteran's service-connected pilonidal cyst residuals are 
currently rated 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  While this appeal was pending at the 
Court, the applicable rating criteria for the skin, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The revised 
regulations for the evaluation of skin disabilities should be 
considered by VBA in the evaluation of the service-connected 
scar.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional evidence 

In November 2003, additional lay and medical evidence was 
submitted directly to the Board.  Under the provisions of 38 
C.F.R. § 20.1304(c) (2003), pertinent evidence submitted on 
appeal must be initially reviewed by the RO unless a valid 
waiver of consideration has been received.  No such waiver 
was received in this instance.  Accordingly, to accord due 
process to the veteran this matter requires remand.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.).

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  Thereafter, VBA should readjudicate, 
in light of the recently submitted 
evidence and the new criteria that became 
effective August 30, 2002, the issue of 
entitlement to an increased disability 
rating for residuals of a pilonidal 
cystectomy.  If the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




